58 N.Y.2d 912 (1983)
In the Matter of Sweet Home Central School District, Respondent,
v.
Sweet Home Education Association, Appellant.
Court of Appeals of the State of New York.
Decided February 17, 1983.
Bernard F. Ashe and Emanual Tabachnick for appellant.
Robert J. Feldman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (90 AD2d 683).